UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 9, 2010 WYNN RESORTS, LIMITED (Exact name of registrant as specified in its charter) Nevada 000-50028 46-0484987 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) WYNN LAS VEGAS, LLC (Exact name of registrant as specified in its charter) Nevada 333-100768 88-0494875 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3131 Las Vegas Boulevard South Las Vegas, Nevada (Address of principal executive offices of each registrant) (Zip Code) (702) 770-7555 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencements communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On April 9, 2010, Wynn Resorts, Limited issued a press release announcing the results of a private placement exchange offer (the “Exchange Offer”) by Wynn Las Vegas, LLC and Wynn Las Vegas Capital Corp. (the “Issuers”), each a direct or indirect wholly owned subsidiary of Wynn Resorts, Limited, for the Issuers’ outstanding 6⅝% First Mortgage Notes due 2014 through 7:00 am New York City time on April 9, 2010 (which was the early delivery time in connection with the Exchange Offer).The Exchange Offer will expire on April 23, 2010, unless extended by the Issuers. A copy of the press release is attached hereto as Exhibit 99.1 and is hereby incorporated by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits: Exhibit Number Description Press release, dated April 9, 2010, of Wynn Resorts, Limited. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 9, 2010 WYNN RESORTS, LIMITED By: /s/ Matt Maddox Matt Maddox Chief Financial Officer and Treasurer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 9, 2010 WYNN LAS VEGAS, LLC By: Wynn Resorts Holdings, LLC, its sole member By: Wynn Resorts, Limited, its sole member By: /s/ Matt Maddox Matt Maddox Chief Financial Officer and Treasurer
